Exhibit 3.1.3 Articles of Amendment to Articles of Incorporation of EnvironmentalServices, Inc. (Name of corporation as currently filed with the Florida Dept. of State) P96000062158 (Document number of corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendment(s) to its Articles of Incorporation: NEW CORPORATE NAME (if changing): (Must contain the word "corporation," "company," or ''incorporated" or the abbreviation "Corp.," "Inc" or "Co.") (A professional corporation must contain the word "chartered", "professional association," or the abbreviation "P.A.") AMENDMENTS
